DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are  allowed.
The following is an examiner’s statement of reasons for allowance: for claim 1, the applicant argued that the closest references Shi et al (US 8,545,209 B2) fails to teach an additive manufacturing machine defining a vertical direction (V), the additive manufacturing machine comprising: a build unit comprising a powder dispenser including a hopper for receiving a volume of additive powder; powder supply system comprising a powder supply source for proving additive powder into the hopper during a refill process and  in combination with  a conveyor that transport the additive powder dispensed from the powder supply source to the hopper; and a powder reclamations system comprising: a suction inlet; a vacuum pump for generating a suction; and a vacuum duct extending from the vacuum pump to the suction inlet, wherein the vacuum pump generates the suction at the suction inlet for drawing in misdirected additive powder dispensed during a refill process.  
Claims 8-20 are allowable for the same reason as stated in office action mailed on 11/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743